Citation Nr: 1409690	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-39 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a temporary total evaluation because of treatment for a service-connected or other condition subject to compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to September 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In February 2014, the Veteran cancelled his scheduled Video Conference hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2013).


FINDING OF FACT

In a February 2014 statement, received prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal with regard to the issue of entitlement to a temporary total evaluation because of treatment for a service-connected or other condition subject to compensation.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2013).

In a February 2014 statement, the Veteran stated that he wished to withdraw his claim for Chapter 30 benefits.  He specifically referenced the December 8, 2008 notice letter from the RO, which informed him that his claim for entitlement to a temporary total evaluation because of treatment for a service-connected or other condition subject to compensation had been denied.  See February 2014 statement from the Veteran.

The Board finds that the February 2014 written statement from the Veteran qualifies as a valid withdrawal of the issue under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The appeal is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


